Citation Nr: 1441683	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-47 696	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1944 to June 1946, so during World War II.  The appellant, in part, is alleging she should be considered his lawful surviving spouse and, therefore, derivatively entitled to DIC or death pension benefits.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claims, she testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is in the claims file, so of record.

This appeal was processed entirely electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The Board also has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the Appellant were legally married from January [redacted], 1946, until their legal divorce in May 1982.  

2.  The Veteran remarried on April [redacted], 1987 and subsequently divorced in June 2004.  

3.  The Veteran died on April [redacted], 2007, approximately 25 years after he and the Appellant were legally divorced.  They did not legally remarry or establish a common law marriage under the laws and regulations of the state where they resided.  

4.  The most probative (meaning most competent and credible) evidence of record does not show the Appellant is eligible for DIC or death pension benefits as she is not the Veteran's lawful surviving spouse.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to DIC benefits.  38 U.S.C.A. §§ 101(3), 1310 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.55, 3.206 (2013).  

2.  The criteria also are not met for entitlement to death pension benefits.  38 U.S.C.A. §§ 101(3), 1310 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.55, 3.206 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits, but only upon receipt of a complete or substantially complete application and only in certain instances, such as when there is at least a reasonably possibility the assistance will help substantiate the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this particular case at hand, the matter turns on the Appellant's legal status as a surviving spouse for purposes of receiving VA benefits, specifically DIC and death pension, which is to be determined by application of law, without substantial need for thorough and comprehensive factual inquiry.  Where a claim, as here, may be resolved on the governing law, and not with regards to factual background, the VCAA is inapplicable since no amount of notification or assistance will help substantiate the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (indicating VCAA notice and assistance is not required where evidence could not establish entitlement to the benefit claimed).  

Analysis

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that entitlement to DIC and death pension benefits is not warranted.  Initially, the Board observes that this case turns upon whether the Appellant qualifies as the Veteran's lawful surviving spouse in order to be eligible for DIC and death pension benefits.  As discussed below in further detail, the probative evidence of record does not reflect that she meets the status of a surviving spouse in order to be eligible for DIC and death pension benefits.  

VA death benefits, including DIC and death pension, are payable to a Veteran's surviving spouse.  38 U.S.C.A. §§1310, 1541.  A surviving spouse may qualify for pension, compensation or DIC, if the marriage to the Veteran occurred before or during his service, or after his service if certain requirements are met.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving spouse" is defined, in part, as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50.  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence that reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 

In the absence of conflicting information, proof of marriage meeting the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).  


The state of Texas, where the Veteran and the Appellant resided, recognizes common law marriages.  The elements of a common law, or informal, marriage are:  (1) a man and woman agreed to be married; (2) after the agreement they lived together in Texas as husband and wife; and (3) they represented to others in the state that they were married.  See Tex. Fam. Code Ann. § 2.401.  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

The evidence of record indicates the Veteran and the Appellant were legally married from January [redacted], 1946 and until their legal divorce in May 1982.  See 38 C.F.R. § 3.206.  The Veteran remarried on April [redacted], 1987 and subsequently divorced again in June 2004.  

According to his Certificate of Death, which is of record, the Veteran died on April [redacted], 2007, and his marital status at the time of his death was recorded as "divorced."

In statements and testimony presented during the pendency of this appeal, the Appellant has maintained that, although they divorced, the Veteran continued to provide her financial support, even when he had remarried, until his death.  Supportive statements from the Appellant's children also attest to the fact that he had provided financial support to the Appellant until his death.  During the April 2014 Travel Board hearing, the Appellant testified that she and the Veteran had established what amounted to a common law marriage under the laws of Texas prior to his death.  Through her representative, she indicated that, by the time of his ultimately terminal illness, the Veteran had divorced from his second wife and his son and grandson had placed him in a nursing home, which was required for his care.  She testified that she therefore resumed taking primary care of him.  She also claimed that, had he not died and instead been released from the nursing home, they would have lived together in the same household, so resumed cohabitating.  

She also testified that he had left her an inheritance and a monthly check from his business.  She contended that, except for actually living in the same household, they were common law husband and wife and held themselves out as such prior to his death.

Under the laws of the state they resided in, however, namely Texas, there are three requirements that must be met for acceptance of a common law marriage.  See Tex. Fam. Code Ann. § 2.401.  With respect to the first requirement that a man and woman agreed to be married, it is unclear whether they had an agreement to be married (at least again) based on the various statements and testimony provided by the Appellant.  Moreover, the second requirement is that, after such agreement to be married, they must have lived together (meaning actually cohabitated).  Id.  And by her admission, the Veteran did not live with the Appellant during the years immediately preceding his death and lived in a nursing home once he got sick and following his divorce from his second marriage.  Further, both the Veteran and the Appellant must represent that they were married to others in the state.  Based on the Appellant's statements and hearing testimony, this last element may be construed in her favor, but without having met all three elements to establish a valid common law marriage under the laws of Texas, she cannot in turn qualify as the Veteran's lawful surviving spouse.  See Tex. Fam. Code Ann. § 2.401.  See also 38 U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 3.50.  

In sum, the Board finds that the preponderance of the evidence is against this finding.  The appellant, therefore, is ineligible to receive DIC or death pension benefits.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse for VA benefit purposes are clear and specific, and the Board is bound by them.  Ultimately, her arguments are rooted in equity, in other words a sense of fairness, rather than in actual law.  The Board does not have authority to grant these claims on an equitable basis and, instead, is constrained to follow the specific provisions of law. 38 U.S.C.A. § 7104 (West 2002 & 2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).

Since the disposition of these claims is based entirely on the applicable law, and not the facts of the case, these claims must be denied based on a lack of entitlement under the law - analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief may be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to DIC is denied.  

The claim of entitlement to death pension also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


